Sherwood J. Reese
Sherwood.reese@comcast.net
Drew L. Johnson, P.C.
sherwoodreese@comcast.net
1700 Valley River Drive
Eugene, OR 97401
(541) 434-6466

Attorneys for Plaintiff




                           UNITED STATES COURT DISTRICT COURT

                                       DISTRICT OF OREGON
AMBER M. STURTEVANT,
                                                     Civil No. 6:18-cv-00427-HZ
                          Plaintiff,
                                                     ORDER FOR ATTORNEY FEES
       vs.                                           PURSUANT TO EAJA
Commissioner of Social Security
Administration,
                  Defendant.
____________________________________
       After considering the Stipulated Motion of the parties submitted herein, Order hereby
grants that Commissioner shall pay Plaintiff’s attorney the sum of $8064.00 upon verification
that Plaintiff has no debt to the government which qualifies for offset against the awarded fees,
pursuant to the reasoning in Astrue v. Ratliff, 560 U.S. 586, 130 S. Ct. 2521, 2527 (2010) (EAJA
awards fees subject “to a federal administrative offset if the Litigant has outstanding federal
debts”) for full settlement of all claims for fees under EAJA.
        If Plaintiff has no such federal debt, payment of $8064.00 shall be made to Plaintiff’s
attorneys, Drew L. Johnson, PC, and mailed to their office at 1700 Valley River Drive, Eugene,

1 – ORDER FOR ATTORNEY FEES PURSUANT TO EAJA
OR 97401. If Plaintiff has such debt, the check for any remaining funds after offset shall be
made out to Plaintiff and mailed to counsel’s office at the address provided above.

       IT IS SO ORDERED this day of August _____, 2019


                                             ______________________________
                                             U.S. District Judge/Magistrate Judge



PRESENTED BY:
By:    /s/ DREW L. JOHNSON
       Drew L. Johnson, OSB #75200
       Of Attorneys for Plaintiff




2 – ORDER FOR ATTORNEY FEES PURSUANT TO EAJA
